210 F.2d 653
Wilbur O. ARCHIE, Appellantv.SHELL OIL COMPANY, Inc., et al., Appellees.
No. 14734.
United States Court of Appeals,Fifth Circuit.
March 12, 1954.Rehearing Denied March 30, 1954.

Appeal from the United States District Court for the Eastern District of Louisiana; J. Skelly Wright, Judge.
I. H. Spears, in pro. per.
Gordon O. Ewin, New Orleans, La., Elton A. Darsey, Houma, La., H. H. Hillyer, Jr., Ernest M. Sutter, New Orleans, La., for appellees.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
PER CURIAM.


1
In his well considered and thoughtful opinion,1 stating the issues joined and the facts proved, the district judge canvassed and disposed of, adversely to him, plaintiff's claims.


2
Upon full and careful consideration of the opinion in the light of the record, the briefs and the oral arguments, we find ourselves in agreement with the conclusions reached by the district judge.  We will not, therefore, write other than to say that, for the reasons given by the district judge in support of it, the judgment appealed from is affirmed.



1
 Archie v. Shell Oil Co., D.C., 110 F.Supp. 542